Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 1 of 26 PageID #: 62598



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

Plaintiff,

v.                                      Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

Defendants.

v.                                        Civil Action No. 3:17-01665

CABELL COUNTY COMMISSION,
Plaintiff,
v.
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

Defendants.

                           MEMORANDUM OPINION

     During the testimony of Dr. Craig McCann, plaintiffs

introduced charts that Dr. McCann created to summarize certain

datasets.    Plaintiffs contend that these charts are admissible

under Federal Rule of Evidence 1006.        Defendants contend that

they are not.    According to defendants, the summaries are merely

demonstrative exhibits, not substantive evidence.           On May 12,

2021, the court conditionally admitted the summaries under Rule

1006 and ordered briefing on the issue.         On May 18, 2021, the
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 2 of 26 PageID #: 62599



court ruled that the summaries are admissible under Rule 1006,

thereby overruling defendants’ objection and admitting the

charts. 1   The court now sets forth its reasoning.

I.   Background

     a. Dr. McCann

     McCann received a Ph.D. in economics from the
     University of California at Los Angeles in 1989.
     Throughout the 1990s, he taught graduate-level
     economics and finance courses at the University of
     South Carolina (1987 to 1992), Virginia Tech (1995 to
     1997), Georgetown University (1996), and the
     University of Maryland (1995 to 1998). In addition,
     he served as an academic fellow for the U.S.
     Securities and Exchange Commission.

In re Nat’l Prescription Opiate Litig., 2019 WL 3934490, at *7

(N.D. Ohio Aug. 20, 2019) (citations omitted).

     McCann explained that during the time of his doctoral

studies, “some of [his] peers were what we would call

theoreticians and others empiricists.”        (May 10, 2021 Trial Tr.

10, ECF No. 1333.)     McCann describes himself as an empiricist.

Of his approximately 35 peer-reviewed papers, the “vast majority




1 The objection that the charts are improper under Rule 1006 is
overruled. This is the only issue that the parties were asked
to brief. This opinion does not deal with separate objections,
such as the objection that certain charts include pharmacies
outside the geographic scope at issue (Cabell County and the
City of Huntington). If the court later determines that certain
summaries (or certain portions thereof) are irrelevant, the
court will excise them from its consideration. But the court
does reject the argument that by including pharmacies outside
Cabell County and the City of Huntington, the summaries are
skewed or otherwise inadmissible under Rule 1006.
                                     2
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 3 of 26 PageID #: 62600



of them” are “empirical” and involve “gathering data from

different sources, reporting summary statistics, generating

tables, figures, charts.”      (Id. at 13-14.)     McCann indicated

that those empirical papers tend to go “beyond the simple data

summary of the type [presented] here with the opioid data” by

including “some statistical analysis or some valuation.”            (Id.)

     McCann has testified in the context of state or federal

litigation approximately 150 times, and in the context of

administrative proceedings or arbitrations approximately 450

times.   On May 10, 2021, this court found McCann to be “an

expert on data processing, validating, supplementing,

reconciling and summarizing large datasets as they relate to

ARCOS and the related governmental datasets that [plaintiffs]

used to supplement them.”      (Id. at 19-20.) 2

         b. ARCOS Data

     The court has previously described the Drug Enforcement

Administration’s Automation of Reports and Consolidated Orders

System (“ARCOS”) database.      (See ECF No. 1236, at 1-4.)

Generally speaking, ARCOS is a system that receives reports

regarding the flow of controlled substances, including opioids,

among different members of the supply chain.          ARCOS can be




2 Obviously, McCann’s expertise in processing large datasets is
not limited to ARCOS data and includes, for instance, the
transactional data that defendants produced in discovery.
                                     3
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 4 of 26 PageID #: 62601



thought of as a “portal” through which the DEA gathers data

regarding opioid shipments.      (See ECF No. 1333, at 21.)        The

repository of data that the portal collects can be referred to

as the ARCOS data.

     The ARCOS data here is a subset of the entirety of the

ARCOS data in existence.      It covers only 9 years (2006-2014) and

only 14 drug codes.     The DEA produced this raw data in

“tranches,” with the production of the last tranche taking place

in approximately August 2018.       (Id. at 21.)    The raw ARCOS data

amounts to “roughly 500 million records of shipments,” which, if

printed, would fill up approximately 20,000 banker’s boxes.

(Id. at 28.)

     There is no dispute that the ARCOS data is admissible. 3

There is also no dispute that it is unworkable in the manner in

which the DEA produced it.      The only way to comprehend this

admissible evidence in a meaningful way is to summarize it. 4


3 This is so at least as to the ARCOS data that Dr. McCann
summarized for this case. Plaintiffs’ attempt to enter (in the
form of a flash drive) the entirety of the ARCOS data that the
DEA produced was met with an objection on grounds that the data
was unworkable, cumulative, and beyond the geographic scope of
this case. (Id. at 39-43.) In a later colloquy, defendants
stated that they had no objection to the admissibility of the
subset of the ARCOS data that McCann summarized. (May 11, 2021
Trial Tr. 124-25, ECF No. 1342.) Defendants stated the same as
to the transactional data produced in discovery that McCann also
summarized. (Id.)

4 Defendants assure the court that a ruling in their favor on
this issue “would not keep ARCOS data entirely out of the case”
                                     4
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 5 of 26 PageID #: 62602



        c. Defendants’ Transactional Data

     ARCOS data is not the only source of information pertaining

to the quantity and frequency of opioid shipments from

defendants into plaintiffs’ jurisdictions.         Defendants’ internal

records of these shipments, which they produced in discovery, is

another source.      These records go beyond the timeframe of the

ARCOS data.   AmerisourceBergen produced records for June 2002 to

December 2018.      (ECF No. 1333, at 81-82.)     Cardinal produced

records for 1996 to May 2018.       (Id. at 85.)    McKesson produced

records from 2004 to 2018.      (Id. at 88.)     The McCann charts

summarize these records (the “transactional data”) to the extent

that the charts at least partially cover time outside the 2006

to 2014 ARCOS window or, rarely, when there are slight gaps in

the ARCOS data. 5



because defendants have stipulated to its authenticity and
plaintiffs can use it “to examine any witness with whom
[plaintiffs] are able to lay a proper foundation.” (See ECF No.
1347, at 3 n.1.) This assurance is cold comfort. The
opportunity to piece together fragmented witness testimony
(assuming the admissibility of that testimony) concerning this
evidence is a far cry from being able to consider the evidence
itself (in summary form). See 5 Christopher B. Mueller & Laird
C. Kirkpatrick, Federal Evidence § 10:34 (4th ed.) (“Details
might emerge, but not the whole shape of things—the trees may be
clear enough, but not the forest.”).

5 As the most notable example of such a gap, the ARCOS data does
not include the relevant transactions for Cardinal for a single
month (March 2008), but the data that Cardinal produced in
discovery (the transactional data) does include them. (Id. at
50.) Such gaps in the ARCOS data account for significantly less
than 1% of the data, among the 3 defendants. (See id. at 49.)
                                     5
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 6 of 26 PageID #: 62603



        d. McCann’s Summaries

     McCann produced summaries in the form of charts. 6          The

charts tabulate or illustrate a morass of data to make it

comprehensible.    These charts do not purport to summarize all of

the ARCOS data that the DEA produced.        Instead, for this case,

McCann narrowed his subject of summary to only the ARCOS data

that bears on this case.      He did not include distributions, for

example, bound for export or research, or to the state of

Washington (except to the extent such shipments are included in

national figures and averages), or to hospitals.

     Just as McCann does not attempt to summarize all of the

ARCOS data, so too, he does not limit his summaries to the ARCOS

data alone.    Specifically, many of his summaries capture both

the ARCOS data and defendants’ transactional data produced in

discovery.    It is therefore both too narrow and too broad to

think of all of McCann’s charts as strictly ARCOS data charts.

Some are summaries of a subset of the ARCOS data, while others

are summaries of a subset of the ARCOS data, plus the

transactional data.     Some charts summarize shipments to

individual pharmacies; others, shipments to multiple pharmacies;

and still others, shipments into geographical areas.           Some




6 The court will use “charts” as shorthand for charts, graphs,
and tables.
                                     6
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 7 of 26 PageID #: 62604



charts focus on distributions by defendants (or a single

defendant), while others include all distributors.           Many compare

distributions into different geographical areas.

II.   Discussion

      Defendants argue that Rule 1006 does not embrace the McCann

charts for two main reasons.       First, they argue that what McCann

created are not proper Rule 1006 charts because (1) he used

information not available on the face of the raw ARCOS data

(such as U.S. Census Bureau data and information from the

Centers for Disease Control and Prevention) to calculate and

convey information such as per capita figures and morphine

milligram equivalent (“MME”) figures; and (2) he narrowed his

subject of summary and made certain corrections to the data.

Second, they argue that the charts are skewed.          The court is

unpersuaded by both arguments.

      Rule 1006 provides:

      The proponent may use a summary, chart, or calculation
      to prove the content of voluminous writings,
      recordings, or photographs that cannot be conveniently
      examined in court. The proponent must make the
      originals or duplicates available for examination or
      copying, or both, by other parties at a reasonable
      time and place. And the court may order the proponent
      to produce them in court.

Fed. R. Evid. 1006.

      Federal courts have wide discretion in determining whether

to admit evidence under Rule 1006.        United States v. Blackwell,


                                     7
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 8 of 26 PageID #: 62605



436 F. App’x 192, 198 (4th Cir. 2011); United States v.

Milkiewicz, 470 F.3d 390, 398 (1st Cir. 2006) (appellate review

“highly deferential”); 31 Charles Alan Wright & Victor James

Gold, Federal Practice and Procedure § 8044 (2021) (“[T]he

convenience standard of Rule 1006 gives trial courts significant

discretion.”).    This discretion, however, is not unbounded.

First, the proffered summaries must meet certain basic

requirements.    They must be “an accurate compilation.”          United

States v. Janati, 374 F.3d 263, 272 (4th Cir. 2004).           They must

be based on records that are admissible and that have been

provided to the opposing party.       Id. at 272-73.     And sometimes

they must be produced in court.       Id. at 273.     Thus, there are

dual safeguards to ensure against bad summaries:          (1) a

threshold accuracy requirement and (2) a procedure to ensure the

opposing party an opportunity to bring inaccuracies to light.

See id. at 272-73.

     Properly understood, the threshold accuracy requirement is

a modest one.    Charts are admissible despite mistakes.          United

States v. Hemphill, 514 F.3d 1350, 1359 (D.C. Cir. 2008) (“Even

if the calculations are mistaken, the chart is itself

admissible, since admissible evidence may be unpersuasive and a

defendant has the opportunity to rebut it.”).          Charts are

admissible despite their encompassing less than all the

underlying data.    United States v. Blackwell, 436 F. App’x 192,

                                     8
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 9 of 26 PageID #: 62606



199 (4th Cir. 2011); United States v. Bentley, 825 F.2d 1104,

1108 (7th Cir. 1987) (“[C]harts need not be encyclopedic to be

admissible.”); Gill v. Arab Bank 893 F. Supp. 2d 523, 536

(E.D.N.Y. 2012) (Weinstein, J.).         And there is an important

distinction between an inaccurate chart and a chart that

supports only one side of the story.         See United States v.

Lynch, 735 F. App’x 780, 786 (3d Cir. 2018) (“A Rule 1006

summary chart need not accurately reflect all the facts in the

case; it merely must accurately represent the facts that it

purports to summarize.     ‘So long as they are accurate, however,

such summaries may present only one party’s side of the case.’

The fact that G-94 did not include all the related accounts does

not undermine its admissibility because it accurately reflected

the accounts it did include.       It was up to Lynch, on cross-

examination, to show the jury that there was more to the story,

and he effectively did so.” (citations omitted)).

     Besides these basic requirements, Fourth Circuit precedent

cabins the wide discretion that trial courts have under Rule

1006, in either direction.      On one hand, when proffered

summaries meet the basic requirements of Rule 1006, a district

court in this circuit abuses its discretion by cutting off both

the summary path and “the long way,” especially in complex

cases.   See Janati, 374 F.3d at 274.        On the other hand, a

district court abuses its discretion by admitting a proffered

                                     9
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 10 of 26 PageID #: 62607



summary under Rule 1006 that amounts to “a skewed selection of

some of the [underlying] documents to further the proponent’s

theory of the case.”      United States v. Oloyede, 933 F.3d 302,

311 (4th Cir. 2019) (emphasis in original).          Together, Janati

and Oloyede act as guideposts for when it is permissible to

exclude a proffered summary and when it is permissible to admit

one.    This court must navigate between these guideposts by being

cognizant of the importance of summary evidence (especially in

complex cases) but on guard against skewed summaries.

       The Janati opinion was the result of an interlocutory

appeal in a “complex healthcare fraud prosecution,” where the

government sought from the appeals court “the necessary

evidentiary latitude to prove its case.”         See 374 F.3d at 266.

The relevant question there was “whether the government [could]

use Rule 1006 charts in its case-in-chief to present its

experts’ conclusions about fraud with respect to some 1300

transactions alleged in furtherance of the conspiracy.”            Id. at

270.    The defendants there objected to the admission of the

charts on the grounds that the charts were “independent evidence

and not a summary of the evidence,” that the government did not

really need the charts, and that the summaries would

impermissibly contain opinion evidence.         Id. at 272 (emphasis in

original).



                                     10
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 11 of 26 PageID #: 62608



     In rejecting these arguments, the appeals court stressed

the need for summary evidence in complex cases.           Id. at 274-75.

In the absence of a definitive ruling by the trial court on the

admissibility of any chart, the appeals court found no abuse of

discretion.    Id. at 273.    But the appeals court made clear that

if the district court exercised its discretion to exclude the

proffered summaries, the district court “must accord the

government the right in some manner and to some reasonable

extent to prove its case the long way.”         Id. at 274.     Thus,

Janati stands for the principle that when presented with

admissible voluminous evidence and an acceptable summary of it,

a district court that rejects both abuses its discretion (at

least to the extent the excluded evidence is necessary for a

party to make its case).

     Oloyede is the other side of the coin.          The appellants

there argued that the summaries admitted against them

“represented an ‘editorialized subsection of [banking]

transactions.’”     Oloyede, 933 F.3d at 310.       The appeals court

agreed that the summaries were the product of manipulated bank

records:

     For example . . . while [the FBI forensic accountant]
     included all cash deposits and all ATM deposits to the
     extent that bank records did not identify whether it
     was a cash or check deposit, he included wire
     transfers only to the extent that the bank statement
     identified the name of the sender and that name was on
     a list provided to him by the case agent. Similarly,

                                     11
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 12 of 26 PageID #: 62609



     he included check deposits only to the extent that the
     check was written by an individual on the list and
     out-of-state teller transfers only to the extent that
     a receipt associated with the transfer was included as
     an attachment in a batch of emails that [the
     accountant] was provided.

Id. at 310 (emphasis in original).        Accordingly, the summaries

represented “a skewed selection of some of the documents to

further the proponent’s theory of the case.”          Id. at 311.    “They

did not fully represent the accounts that they were purportedly

summarizing.”    Id. at 310.     Thus, the charts masqueraded as one

thing (comprehensive summaries of certain bank accounts), but

were in fact another (summaries of only some transactions).             The

purpose of the charts in Oloyede was to help the jury comprehend

a suspicious pattern based on selected transactions, not to

convey voluminous records to the jury in an intelligible form.

Id. at 311.    Because the charts had the airs of

comprehensiveness, the purpose was a hidden one.           See id.   The

appeals court drew the line at this sort of misleading chart.

See id.

     This court must first determine whether the McCann charts

meet the basic requirements of Rule 1006.         The underlying data

is undoubtedly voluminous.       See United States v. Aubrey, 800

F.3d 1115, 1130 (9th Cir. 2015) (“Multiple bankers’ boxes of

bank statements constitute the type of materials anticipated by

Rule 1006.”).    The defendants received the underlying data with


                                     12
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 13 of 26 PageID #: 62610



reasonable time to review it. 7      No party has requested that

plaintiffs produce the underlying data in court.           And the

underlying data is, all parties agree, admissible.           The

contention is over whether the charts have the proper inputs and

whether they are skewed.

     a. The “Four Corners” Argument

     As to the inputs, defendants say that the summaries run

afoul of Rule 1006 by “concededly go[ing] beyond the four

corners of the ARCOS database.”        (ECF No. 1347, at 7.)       They say

that this is contrary to the rule that Rule 1006 summaries may




7 At least one federal appeals court has deemed disclosure of the
summaries themselves unnecessary. See Colon-Fontanez v.
Municipality of San Juan, 660 F.3d 17, 30 (1st Cir. 2011). And
at least one federal appeals court has suggested that
fundamental fairness requires such disclosure. See Fid. Nat.
Title Ins. v. Intercounty Nat. Title Ins., 412 F.3d 745, 753
(7th Cir. 2005). Commentaries tend to support the latter view.
See 31 Charles Alan Wright & Victor James Gold, Federal Practice
and Procedure § 8045 (2021) (explaining that providing the
summaries to adverse parties is necessary to fulfill purpose of
Rule 1006 because, without the summaries, “adverse parties
cannot know what to look for in the source material to determine
if the summaries are accurate.”); 8 Graham, Michael H., Handbook
of Fed. Evid. § 1006:1 (9th ed.) (opining that not to require
disclosure of summaries “is ludicrous and clearly defeating of
the entire purpose of Rule 1006—to permit employment of a
summary, chart or calculation only upon providing the opponent
the opportunity to effectively explore objecting to its
admissibility and/or being placed in a position to effectively
meet the evidence being introduced.”); Krakauer v. Dish Network
L.L.C., No. 1:14-CV-333, 2016 WL 6775859, at *5 (M.D.N.C. Sept.
19, 2016). There appears to be no question, however, that
defendants received the McCann charts with ample time to review
them, check their accuracy, and prepare to cross-examine their
author.
                                     13
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 14 of 26 PageID #: 62611



not “contain information not present in the original.”

Universal Furniture Int’l, Inc. v. Collezione Europa, USA, Inc.,

599 F. Supp. 2d 648, 656 (M.D.N.C. 2009), aff’d, 618 F.3d 417

(4th Cir. 2010).

      The Universal Furniture rule regarding information that is

not in the original is easily overstated.         Delving this rule to

the root, which appears to be Standard Oil Co. v. Moore, 251

F.2d 188, 223 (9th Cir. 1957), is almost to watch it disappear.

In Moore, the plaintiff introduced, and the trial court

admitted, certain documents in support of Moore’s alleged

damages.   Id. at 222-23.     These included Moore’s tax returns (as

purported summaries of a business ledger) and summaries based

upon those tax returns.      Id.   The Ninth Circuit Court of Appeals

held that these documents were inadmissible as summaries because

they “contain[ed] computations which [were] not reflections of

ledger entries” and were never offered “as summaries of [the

plaintiff’s] accounting records.”         Id. at 223.    The tax returns

were hearsay documents that happened to contain some figures

reflecting admissible business records, and the summaries of the

tax returns had the same admissibility flaws.           See id. at 222-

23.

      In Universal Furniture itself, the problem was not that the

purported summaries referenced outside information to translate

figures into different units of measurement or narrow data into

                                     14
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 15 of 26 PageID #: 62612



a subset, but rather, that the author of the summaries had

included certain “averages” in them without a proper foundation.

Universal Furniture, 599 F. Supp. 2d at 656.          More bluntly, the

averages in the purported summaries were “unexplained and

unreliable.”    Id. at 658.

     And in United States v. Drougas, upon which Universal

Furniture relies, the trial court only initially rejected the

proffered summaries, and even then, only “because they contained

argumentative inferences,” not because their author had

referenced government data or publications to determine a subset

or make the underlying data more comprehensible and the charts

more informative.     See 748 F.2d 8, 25-26 (1st Cir. 1984).

     To the extent that the Universal Furniture rule disallows

proffered summaries like tax returns, or those containing the

products of unexplained and unreliable calculations, or those

laden with argumentative inferences, the rule is a sound one.

But defendants’ broad reading of the rule, which would

essentially force authors of Rule 1006 summaries to ignore all

information outside the four corners of the underlying

materials, goes too far.

     What McCann did with information outside the four corners

of the underlying materials was permissible.          He applied

statements in government publications to narrow his subject of

summary and to make the data more comprehensible.           Defendants

                                     15
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 16 of 26 PageID #: 62613



incorrectly characterize the addition of categories for MME and

per capita figures as “embellishments.” (See 1347, at 7.)

McCann did not so much add to the underlying data with the

government sources as use those sources to translate the data

into additional categories, for better comprehension.            And

“[n]othing [was] lost in the translation.”          See United States v.

Bray, 139 F.3d 1104, 1110 (6th Cir. 1998).

     The inclusion of MME figures on the charts poses no

admissibility problem.      McCann applied information from the CDC

to convert the dosage strengths into MME figures.           After the

conversion, the summary is still of the ARCOS and transactional

data.   Nothing was added.     It is just expressed in different

units of measurement.      Stated differently, the raw data always

expressed the MME figures, just in different terms.           To the

extent defendants wish to challenge the CDC’s conversion

instructions, or McCann’s application of those instructions,

they had the opportunity to do so on cross-examination. 8           The

above analysis applies equally to the Food and Drug

Administration’s published list of drug labelers.           McCann simply

used the FDA key to unlock distributor names.          The names were

always there, just in number form.




8 They will also have the opportunity to present evidence in
their case in chief that the CDC or McCann is wrong about the
MME figures, to the extent such evidence exists.
                                     16
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 17 of 26 PageID #: 62614



     The data from the Centers for Medicare and Medicaid

Services also poses no problem.        McCann did not add this

information to the data he summarized.         Instead, McCann used

this information to better identify the buyer pharmacies that

would be the subject of his subset.        Because there is no general

prohibition on summarizing a subset, the use of this data to

help formulate a subset was permissible.         To the extent

defendants believe that the CMS data is wrong or that McCann

wrongly applied it, the appropriate remedy is cross-examination

or the production of defendants’ own charts.

     McCann’s use of the Census data is a little different, but

still poses no problem.      To include per capita figures, McCann

had to do more than simply apply an abstract formula.            He had to

apply historical facts:      the number of persons within various

geographical boundaries during various times.          He used U.S.

Census data, which provides reliable estimates of these

historical facts.     The court may take judicial notice of U.S.

Census data.    See United States v. Cecil, 836 F.2d 1431, 1452

(4th Cir. 1988) (“[C]ourts may take judicial notice of official

governmental reports and statistics.”).         Thus, it does not bog

down the summaries with inadmissible material, as the purported

summaries did in Moore.      Neither does bringing Census data to

bear on the summaries result in unexplained, unreliable



                                     17
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 18 of 26 PageID #: 62615



calculations or introduce argumentative inferences.           So even if

McCann added something here, the addition was permissible.

     Defendants conclude that the portions of the charts

providing MME and per capita figures represent McCann’s expert

opinion.   But “[a] calculation does not constitute a conclusion

or opinion.”    United States v. Honeywell Int’l Inc., 337 F.R.D.

456, 459 (D.D.C. 2020).      Moreover, the cases on which defendants

rely are unavailing.      The first case dealt with expert testimony

that a party offered under Rule 1006.         United States v. Shulick,

994 F.3d 123, 138 (3d Cir. 2021).         The appeals court noted,

     Judge Bartle then specifically asked defense counsel
     whether they intended to offer Hamilton as an expert.
     Defense counsel responded that they would not make any
     further disclosure and that Hamilton would be offered
     solely as a summary witness.

     But when Hamilton was called to the stand at the
     opening of the defense case, he attempted to offer
     expert testimony. Specifically, Hamilton, a CPA who
     acknowledged that he had previously served as an
     expert “hundreds of times,” was asked why it was
     appropriate to allocate certain shared costs across
     Shulick’s business ventures to the budget for
     Southwest—a post-hoc analysis, involving the
     application of Hamilton’s own formulas and judgment to
     facts. The District Court ultimately excluded this
     testimony, accepting the Government’s argument that it
     was undisclosed “expert opinion based on his years of
     accounting experience, based on his forensic
     background, and based on information that is not
     available from the records.”

Id. at 138–39 (emphasis added) (record citations omitted).

     The second case involved an expert who collected random

samples of phone calls from a collection of hundreds of millions

                                     18
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 19 of 26 PageID #: 62616



of phone call records.      United States v. Dish Network LLC, 75 F.

Supp. 3d 916, 927, 933, 939 (C.D. Ill. 2014).          Doing so

“required him to use his expertise in statistical analysis and

was not a mere compilation of data.”         Id. at 933.    He also

“employed his expertise in analyzing large data sets” “to

calculate a valid Established Business Relationship.”            Id.   The

court determined that the “random samples” were “not a mere

compilation of data.”      Id.   The plaintiffs there argued that the

proffered expert’s “testimony and reports” were admissible as

summaries as an alternative to showing the expert was qualified

under Federal Rule of Evidence 702.         See id. at 932.     The expert

also stated legal conclusions.       Id. at 933, n.5.      The court

determined that some Rule 1006 did not cover “much of his work.”

See id. at 933.

     Dish Network should be understood by reference to its

specific facts, not as a broad prohibition on charts that

require any expertise to create.          It was not just that expertise

was needed to process a large amount of data; rather, the

testimony and reports in Dish Network had inputs themselves that

could not have been determined without expertise.           See id. at

922-23.   The distinction is important because if the use of any

expertise in creating a chart renders the chart inadmissible,

then databases that by their sheer size require some level of

expertise to process into charts would never be admissible,

                                     19
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 20 of 26 PageID #: 62617



rendering Rule 1006 self-defeating.        Ironically, under

defendants’ interpretation of Rule 1006, when the rule is needed

most (when the underlying evidence is most voluminous), it would

not apply.    Such a reading of the rule does not comport with the

purpose of Rule 1006 or with persuasive authority.           See

Honeywell, 337 F.R.D. at 459; United States v. Bentley, 825 F.2d

1104, 1108 (7th Cir. 1987) (charts using “statistically valid”

sampling of trading data admissible to show company’s “net

position in silver and copper futures” admissible); Sec. & Exch.

Comm’n v. Lek Sec. Corp., No. 17CV1789 (DLC), 2019 WL 3034888,

at *3 (S.D.N.Y. July 11, 2019) (describing as “classic summary

evidence,” testimony, tables, and charts conveying calculations

involving analysis of market data); United States v. Pomrenke,

198 F. Supp. 3d 648, 706-08 (W.D. Va. 2016); Sec. Inv. Prot.

Corp. v. Bernard L. Madoff Inv. Sec. LLC, 610 B.R. 197, 225

(Bankr. S.D.N.Y. 2019).

     b. Arguments Regarding Narrowing and Corrections

     Defendants also contend that the McCann charts are out of

bounds because they do not cover all of the ARCOS data.            They

say McCann erred by narrowing his subset to categories he deemed

relevant and by excluding what he deemed errant entries.            This

contention involves two quite different alleged deficiencies.

The relevance argument falls flat.        What defendants make much of

as “relevancy determinations” are no more than McCann’s

                                     20
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 21 of 26 PageID #: 62618



narrowing of his subject of summarization. 9         Subject to the

limitations of Oleyede, there is generally no problem with

summarizing a subset of a dataset.        Making subsets off limits

under Rule 1006 would seriously undermine the purpose of the

rule, and the text does not require reading the rule to be self-

defeating.

     Defendants’ specific suggestion that McCann narrowed his

subset to exclude (the relatively infinitesimal) 10 R (return)

transactions because he wanted to “maximiz[e] Defendants’

overall shipment volume” is baseless.         (See ECF No. 1347, at 4.)

First, because they are so small, McCann’s exclusion of the R

transactions does very little (and in most charts, nothing) to

accomplish his purported goal.       Second, in their

characterization of McCann’s motives, defendants ignore the

reasoned explanation that he gave for not including the R

transactions in his subset:       The problems with this category


9 “But what we did was, we took that data, narrowed it
down to shipments from manufacturers, to distributors, to
dispensers, and then checked internally that data to find
some potential data errors.” (ECF No. 1333, at 18.)

10As McCann testified concerning the R transactions, “[T]he
magnitude of them is really quite small. You’ve
identified one month where there are perhaps 20 or 25% of
that month’s shipments but, overall, there were a truly,
truly tiny percent of the overall shipments.” (May 11, 2021
Trial Tr. 115, ECF No. 1337.) And further: “[T]hese R
Transactions account for approximately six tenths of 1% of the
shipment data and of the -- of the shipments from wholesalers
and distributors to dispensers.” (ECF No. 1342, at 114.)
                                     21
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 22 of 26 PageID #: 62619



outweigh its usefulness.      Because it is often unclear which

distributor originally shipped the (later) returned pills, and

because the changes in almost all the charts would be

nonexistent or imperceptible, whatever completeness might be

achieved would be overshadowed by the uncertainty surrounding

the R transactions.     (ECF No. 1342, at 114-15.)        Moreover, to

the extent defendants feel that their cross examination was

insufficient to establish the purported significance of the R

transactions, they are presumably free to present their own

competing charts with the R transactions in their case in chief.

     The corrections to the ARCOS data are a separate inquiry.

Some exclusions that McCann made are more in the nature of

corrections.    Dr. McCann excluded duplicate transactions,

erroneous transactions, transactions with obvious errors in

quantity, and transactions reported as lost in transit.

Additionally, McCann corrected miscalculated weight figures.

     In some cases, corrections to underlying data may render

summaries inaccurate and inadmissible.         But this is not such a

case.   McCann was completely transparent about the corrections

he made, and the corrections were appropriate.          Perhaps most

significantly, however, the corrections were microscopic, and no

magnification of them renders the charts inadmissible.

     McCann testified as follows regarding these corrections:

     I’m going to talk a little bit about these --

                                     22
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 23 of 26 PageID #: 62620



     these corrections or adjustments that we made. They
     don’t really deserve the weight of the testimony I
     give them because they’re on the order of one
     hundredth of 1% or two hundredths of 1%, but for
     completeness, I describe the corrections that we made.

(ECF No. 1333, at 22.)

     And the corrections account for something like less
     than a tenth of 1%, maybe less than five one
     hundredths of a percent. So, . . . what I summarize
     here is ARCOS data with very minimal, very minimal
     corrections, trivial.

(ECF No. 1342, at 112.)

     Defendants’ argument appears to be that any correction to

summarized material, no matter how miniscule, infects the

material such that no summary based upon it is admissible.             Rule

1006 is not so impractical.

     c. The “Skewed” Argument

     Finally, defendants argue that the charts are inadmissible

because they are “skewed” under Oloyede.         They identify two

problems.   First, they say that the charts impermissibly feature

“a cherry-picked set of non-representative pharmacies that have

no geographical nexus to the City of Huntington or Cabell

County” in an attempt to show “bad behavior.”          (ECF No. 1347, at

9, (quoting ECF No. 1342, at 55-56).)         Second, defendants renew

their contention regarding the exclusion of R transactions.

(See ECF No. 1347, at 10 (“Dr. McCann excluded all transactions

other than sales to customers.”).)        Defendants fail to show that

the charts are skewed.

                                     23
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 24 of 26 PageID #: 62621



       In making the first argument, defendants conflate the

selectivity of the individual charts with selectivity of the

underlying data used in formulating the charts.           Had McCann

relied on only the selected pharmacies in formulating average

shipment numbers, for example, the summaries could be skewed.

It could also be a problem if McCann had held out the pharmacies

as representative of other pharmacies in general.           But he did

not.    Each chart is what it purports to be.        And no chart

presents the product of manipulated data, as in Oloyede.            There

is no requirement that plaintiffs seek to admit summaries of

only “representative” pharmacies.         So long as the allegedly

high-volume pharmacies are not the product of manipulated data,

they are admissible.

       The “matrix” of the various pharmacies appears to be the

only chart that comes close to being susceptible to the charge

of being skewed.     This chart lists shipments to pharmacies both

inside and outside Cabell County and the City of Huntington.

McCann’s understanding is that the selection of these pharmacies

were “not intended to be selected randomly” but instead were

meant to show excessive shipments to pharmacies.           (See ECF No.

55-56.)    In other words, McCann understood that plaintiffs

wanted him to include these pharmacies on the matrix because

they were examples of alleged “bad behavior.”          (See id.)



                                     24
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 25 of 26 PageID #: 62622



     The problem with defendants’ argument is that the matrix

does not purport to be random or representative.           It is not

misleading, as the chart in Oloyede was.         Although the

pharmacies were apparently selected to show examples of

excessive shipments, the figures for those pharmacies are not

skewed.   That other pharmacies may have received fewer opioids

means that other charts may help complete the overall picture,

but it does not mean that these charts are skewed.           Again,

defendants presumably can present those other charts that they

think are necessary to round out the picture.          But there is no

problem with plaintiffs’ use of charts to produce evidence

regarding certain pharmacies so long as those charts are not

masquerading as something they are not.

     The argument regarding the exclusion of the R transactions

also fails.    As explained above, it was permissible for McCann

to focus on a subset of the ARCOS data.         The charts do not

purport to account for net shipments after returns.           Moreover,

given the extremely small fraction of the ARCOS data for which R

transactions account, and given McCann’s reasonable explanation

for why he excluded them, the exclusion of the R transactions is

far different than the exclusion of select banking transactions

in Oloyede.




                                     25
Case 3:17-cv-01362 Document 1458 Filed 07/09/21 Page 26 of 26 PageID #: 62623



III. Conclusion

       For the reasons expressed above, the court OVERRULED the

objection that the charts are improper under Rule 1006 and

admitted the charts into evidence under Rule 1006.

       The Clerk is directed to send a copy of this Order to those

counsel of record who have registered to receive an electronic

NEF.

       IT IS SO ORDERED this 9th day of July, 2021.

                                          ENTER:


                                          David A. Faber
                                          Senior United States District Judge




                                     26
